Order entered March 19, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01350-CV

              MIRAMAR FAIRMOUNT PARTNERS, LLC AND
                 CALABAZA HOLDINGS, LLC, Appellants

                                         V.

 2902 MAPLE, LP, ANDERS P. TING, AND COMERICA BANK, Appellees

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-16-10049

                                      ORDER


       Before the Court is the March 12, 2020 unopposed second motion of

Comerica Bank and Anders P. Ting for an extension of time to file their appellees’

brief. We GRANT the motion and extend the time to April 8, 2020. We caution

appellees that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE